` CaSe 18-12815-BLS DOC 1 Filed 12/14/18

Fi|l in this information to identify your case:

) United States Bankruptcy Court for the:

\ Case number (lrknown);

District of DELAWARE

Chapter 7
l:l Chapter 11

Chapter 12
Chapter 13

 

pier you are filing under:

 

l official Form 101

Voluntary Petition for individuals Fi|ing for Bankruptcy

 

Page 1 of 61

Fli-§[)

ZUiBDEC lli Pl'l l=26

“Si:f~.i“iiiieza m

amendedi

12/17

The bankruptcy toms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in ]olnt cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as posslb|e. if two married people are filing together, both are equally responsible for supplying correct

l information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
` (if known). Answer every question.

    
 
    
 
 
   
   

identify Yourseif

1. Your full name

Write the name that is on your
govemment-issued picture
identiiication (for example,
your driver’s license or
passport).

Bring your picture
identihcation to your meeting
with the trustee.

 

 

Christine

First name Flrst name
Marie

Mlddle name Middle name
Layfieid

Last name Last name

 

Sufiix (Sr., Jr., ll, lll)

Sufo (Sr., Jr., ll, lll)

 

2. Ali other names you
have used in the last 8
years

include your married or
maiden names.

 

 

 
 

 

 
 

 

  

 

 
 

 

First name First name
Middle name Middle name
Last name Last name
First name First name
Middle name Middle name
Last name Last name

  

 

 

 

3. only the last 4 digits of
your Social Security
number or federal
individual Taxpayer
Identification number

` (|T|N)

 

xxx - xx - 3550
OR

9xx-xx-

 

 

 

Ofticia| Form 101

Voiuntary Petltion for individuals Fi|ing for Bankruptcy

page 1

 

 

_l_____________e

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 2 of 61

Debtor 1

Christine Marie

Layfield

F|ut Name Middle Name Last Nama

 

4. Any business names
and Empioyer
identification Numbers

n | have not used any business names or Ele.

Case number (irknowm

 

n l have not used any business names or Ele.

 

 

 

(EiN) you have used in H Newstead Holdings, Lic
the last 8 years Business name Business name
'"C_|ud€ trade names and Hamilton Newstead Trucking
d°'ng bus'ness as names Business name Business name
82-1720§85 _
ETN_ _______ H_ _______
XX-XXXXXXX _
T_ _______ T_ _'______
5. Where you live if Debtor 2 lives at a different address:
102 Moore's Crossing #7

 

Number Street

Number Street

 

 

Millsboro DE 19966

City State ZlP Code State Z|P Code
Sussex

County

 

lf your mailing address ls different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

this distrlct to file for
bankruptcy

 

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

El l have another reason. Expiain.
(see 28 u.s.c. § 1408.)

 

 

 

 

102 Moorez“r€""s Crossing #7

Number Street Number Street

P.O. Box P.O. Box

Miiisboro DE 19966

City Staie ZlP Code Cify Staie Z|P Code
6. Why you are choosing Check one: Check one:

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

l:l l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Offrcia| Form 101

Voiuntary Petltion for individuals Fi|ing for Bankruptcy page 2

 

Debior 1

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 3 of 61

Christine Marie

Firlt Nlme

Mldde Name

Layfield

Last Name

Case number (rlme~n)

Tell the Court About Your Bankruptcy Case

 

. The chapter of the
Bankruptcy Code you
are choosing to tile
under

Check one. (For a brief description of each. see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
Cl Chapter 11
m Chapter 12
-Chapter 13

 

. How you will pay the fee

-| will pay the entire fee when i file my petition. P|ease check with the clerk’s oche in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourse|f, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address.

Cl i need to pay the fee in installments |f you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Offlcia| Form 103A).

@]| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must Hll out the App/ication to Have the
Chapter 7 Filing Fee Waived (Ofticial Form 103B) and me it with your petition.

 

. Have you filed for

like

 

 

 

 

 

 

 

 

 

 

bankruptcy within the
last 8 years? @Yes. District When Case number
MM l DD l YYYY
District When Case number
MM / DD l YYYY
District When Case number
MM / DD / YYYY
. Are any bankruptcy @N° N
cases pending or being _ , one
filed by a spouse who is nYeS. Debior Phlhp Layfield Re|ationship 10 in.i
"°* F'""g this °a_$° W'*h nieniei central District or wnen May 21, 2018 case nnmner, iiknewn 15829
you, 0|` by a business MM / DD /YYYY
partner, or by an
affiliate?
Debtor Re|ationship to you
District When Case number, if known
MM l DD l YYYY
1- D° _y°u rent your L_]No. Go to line 12.
r°s'd°n°e? ml Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

['j Ne. co re line 12.

-Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and tile it with
this bankruptcy petition.

 

 

Ofticia| Form 101

Voluntary Petltion for individuals Filing for Bankruptcy page 3

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 4 of 61

Debtor 1 Chl‘isfine Marie
Flrat Name Middle Name

Layfield Case number (irknowni
Last Name

 

Report About Any Businesses You own as a Soie Proprietor

of any fuii- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a oorporation, partnership, or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

12. Are you a sole proprietor {Q| No_ Go to Parr 4_

.Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business:

-Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
-Single Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

 

w

 

. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

m No. l am not filing under Chapter 11.

Cl No. l am filing under Chapter 11. but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Cl Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Repor‘t if ¥ou Own or Have Any i'lazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, ora building
that needs urgent repairs?

m No
El Yes. what le the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City Siate ZlP Code

 

 

Official Form 101

Voiuntary Petltion for individuals Filing for Bankruptcy page 4

 

 

F_#____.__
Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 5 of 61

Debtor 1 Chl'istil\e Mal'ie Layfield Case number (lrlmewnl
First Name Midde Name Laet Name

Part 5: Expiain ¥our Efforts to Receive a Briefing About credit Counseiing

 

 

 

 

 

 

15. Teli the court whether

you have received a
briefing about credit You must check one: You must check one:
counseling a l received a briefing from an approved credit m l received a briefing from an approved credit

l counseling agency within the 180 days before l counseling agency within the 180 days before l
The _|eW req}-"Fe$ that you _ filed this bankruptcy petition, and l received a ~ filed this bankruptcy petition, and l received a
receive _a b"efing about Cred't certificate of completion. certificate of completion. l
g;:::::;::gy b$;?:?n¥::: me for Attach a copy of the certificate and the payment ' Attach a copy of the certihcate and the payment
truthfully check one of the plan, if any, that you developed with the agency. plan, if any, that you developed with the agency.
f°"°w'pg °h°'°es' 'f y°u t n l received a briefing from an approved credit , Cl l received a briefing from an approved credit
°?n.r:') t°f?|°’ y°u are n° counseling agency within the 180 days before i ` counseling agency within the 180 days before l
e '9' e ° e‘ filed this bankruptcy petition, but i do not have a filed this bankruptcy petition, but l do not have a

certificate of completion. certificate of completion.

'f y°:.me.anywa‘¥’ the °°u't V\hthin 14 days after you file this bankruptcy petition Within 14 days after you me this bankniptcy petition,
°a.n 'Sm'ss you °a.se' you you MUST file a copy of the certificate and payment » you MUST tile a copy of the certificate and payment
will lose whatever filing fee lan if an t lan if an
you paid, and your creditors p ’ y' p ’ y`
°a"_beg'" °°"e°t'°" a°t“"t'es cl i certify that l asked for credit counseling Cl l certify that l asked for credit counseling
aga'"' services from an approved agency, but was services from an approved agency, but was

unable to obtain those services during the 7 unable to obtain those services during the 7

days after l made my request, and exigent days after l made my request, and exigent

circumstances merit a 30-day temporary waiver circumstances merit a 30-day temporary waiver
of the requirement. . of the requirement

To ask for a 30-day temporary waiver of the To ask for a 30-day temporary waiver of the

` requirement, attach a separate sheet explaining requirement, attach a separate sheet explaining
what efforts you made to obtain the bnehng, why what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for you were unable to obtain it before you n|ed for
bankruptcy, and what exigent circumstances ` banknlptcy, and what exigent circumstances
required you to file this case. ` required you to file this case.

Your case may be dismissed if the court is Your case may be dismissed if the court is

dissatisfied with your'reasons for not receiving a ,, dissatisfied with your reasons for not receiving a

briefing before you filed for bankruptcy. , briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must lf the court is satisfied with your reasons, you must

still receive a briefing within 30 days after you tile. . still receive a briefing within 30 days after you Hle.

You must file a certificate from the approved You must li|e a certificate from the approved `

agency, along with a copy of the payment plan you agency, along with a copy of the payment plan you

developed, if any. if you do not do so, your case developed, if any. if you do not do so, your case
may be dismissed. b may be dismissed.

Any extension of the 30-day deadline is granted Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15 only for cause and is limited to a maximum of 15

days. days.

n l am not required to receive a briefing about m l am not required to receive a briefing about
credit counseling because of: credit counseling because of:

n lncapacity. l have a mental illness or a mental Cl incapacity. l have a mental illness or a mental
deficiency that makes me deficiency that makes me
incapable of realizing or making incapable of realizing or making
rational decisions about finances. rational decisions about finances.

El Disablilty. My physical disability causes me n Disablilty. My physical disability causes me
to be unable to participate in a to be unable to participate in a
briefing in person, by phone, or briefing in person, by phone, or
through the intemet, even after l through the intemet, even after |
reasonably tried to do so. reasonably tried to do so.

\:l Active duty. l am currently on active military El Actlve duty. l am currently on active military
duty in a military combat zone. duty in a military combat zone.

lf you believe you are not required to receive a § if you believe you are not required to receive a

briefing about credit counseling, you must file a briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court. motion for waiver of credit counseling with the court.

Official Form 101 Voluntary Petltion for individuals Filing for Bankruptcy page 5

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 6 of 61

Debtor 1 Chl'istine Marie La!field Case number lirlmowni
Fllet Name Middle Name Last Name

 

 

Part 6: Answer These duestions for Reportlng Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, fami|y, or household purpose."
No. Gc to line 16b.
-Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

No. Go to line 16c.

Yes. eo io line 17.

160. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after -Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

[@No. lam not filing under Chapter 7. Go to line 18.

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and iii No

administrative expenses

are paid that funds will be n YeS

available for-distribution
to unsecured creditors?

 

1a. How many creditors do

you estimate that you
owe?

l_M150- 99
1 00-1 99
200-999

E] 1,000-5,000
L]s,ooi-io,ooo
i:i 10,001-25,000

E t25,001-50,000

50.001-100,000
.l/lore than 100,000

 

19. How much do you
estimate your assets to
be worth?

-$o-$so,ooo
50,001-$100,000
$100,001-$500,000
500.001-$1 million

-$1,000,001-$10 million
10,000,001-$50 million
50,000,001-$100 million

-$100,000,001-$500 million

Ei $500,000,001-$1 billion

lJ $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
EJ More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

For you

E] $o-$so,ooo

Ll_l $50,001-$100,000
l';l $100,001-$500,000
[g}ssoo,ool-$i million

-$1,000,001-$10 million
l$io,ooo,ooi-$so million
lisso.ooo,ooi-$loo million
E]$loo,ooo,ooi-$soo million

El $500,000,001-$1 billion

El $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
L'.i More ihan $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct.

 

|f l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help mei f ll out
this document, l have obtained and read the notice required by 11 U. S. C. § 342(b).

l request relief in accordance with the chapter cf title 11, United States Code, specified in this petition.
l understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U. S..C §§ 152, 1 1, 1519, and 3571.

x ///irl-A/\ x

Signature of Debtor 1

Executed on 11 t(/\ t Executed on

MM /DD /YYYY MM/DD /YYYY

 

Signature of Debtor 2

 

 

 

Officia| Form 101 Voluntary Petltion for individuals Filing for Bankruptcy page 6

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 7 of 61

Debtor 1 Chl'isl:ille Mal'ie

Layfieid

Case number (rlmowni

 

Fir\t Name Mldde Name

Last Name

 

For your attomey, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Official Form 101

 

l, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. i also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect

 

 

 

 

 

 

 

 

x Date
Signature of Attomey for Debtor MM / DD / YYYY
Printed name
Finn name
Number Street
City State ZlP Code
Contact phone Emai| address
Bar number State

Voluntary Petltion for individuals Filing for Bankruptcy page 7

 

 

‘ Debtor 1 Christine Marie

Firsi Name Midde Name

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 8 of 61

Layfield Case number (rlmownl
Last Name

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

 

Officia| Form 101

 

The law allows you, as an individua|, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document pay a fee on time, attend a meeting or
hearing, or cooperate with the courtl case trustee, l.l.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit if that happens, you could lose your right to file another
case. or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. if you do not list a debt the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthfui, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federai Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UNo

-(es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CiNo

-(es

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
El No

Cl Yes. Name of Person .
Attach Bankruptcy Petltion Preparer's Notice, Declaration, and Signature (Officia| Form 119).

By signing here, l acknowledge that l understand the risks involved in Eling without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

X/if/l}\:/t/w~ x

 

Signature of Debtor 1 Signature of Debtor 2

Date 11 t § t 25 Date

MM/DD /YYYY MM/ DD/YYYY

Contact phone Contact phone
Ce|l phone Ce|| phone

Emai| address Emaii address

 

Voluntary Petltion for individuals Filing for Bankruptcy page 8

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 9 of 61 *

l

l

l slt,.;i§.,.i;)

i ‘ u.s. BANKRuPTcY count
§§ iii Pii ti 25 olsTRlcT ol= oEl.AwARE

gist ,tRl\ttX/§\' 10 t (,\ Debtor(s) Case No.

, t t 1153 ":

D' BTOR'S ELECTRONIC NOT|C|NG REQUEST |DeBN\

l in re:

  
 

 

§HECK QNLY ONE BQX FQR THE APPL|CABLE SECT|ON BELOW:

 

Pursuant to Bankruptcy Rule 9036, l hereby request receipt of court notices and orders via email, instead of U.S. mail, from the
Bankruptcy Noticing Center (BNC) through the U.S. Bankruptcy Court’s Debtor Electronic Bankruptcy Noticing (DeBN) program.

l understand that this request is limited to receipt of only notices and orders filed by the U.S. Bankruptcy Court. l will continue to
` receive documents filed by all other parties, such as the trustee and creditors, via U.S. mail or in person pursuant to court rules.

i l understand that l will receive electronic notice of any documents filed by the court in any current or future bankruptcy or

adversary case from any bankruptcy court district in which l am listed with the same name and address, including cases where |
l am listed as a creditor.

t l understand that the first time the BNC receives an email bounce-back (undeliverab|e emai|), my DeBN account will be

automatically disabied. lwil| then receive notices and orders via U.S. mail, and l must file an updated request form if l wish to
reactivate my account

l understand that enrollment in DeBN is completely voluntarily, and l may file a request to deactivate my account at any time. ‘

 

 

 

 

l l request the following update(s) to my DeBN account:
l:l l have a new email address as indicated below.

E l filed a new bankruptcy case, and l have an existing DeBN account P|ease review my account to ensure my name and
address in my account match this new case.

|:\ l request reactivation of my DeBN account so that l may receive court notices and orders via email, instead of U.S. mail,

 

 

i l request deactivation of my DeBN account | understand that by deactivating my account, | will begin receiving notices and
` orders filed by the U.S. Bankruptcy Court via U.S. mail, instead of emai|.

l understand that | will continue to receive electronic notices until such time as the Court has deactivated my account

 

I am a debtor in this bankruptcy case, or the debtol“s authorized representative if the debtor is a business, and I have read the
applicable section check-marked above and understand and agree to the terms and conditions set forth therein. Neither the
U.S. Bankruptcy Court nor the BNC bears any liability for errors resulting from the information I have submitted on this form.

.Lg[gg ¢gb_t_gr§ who each request enrollment or already have a DeBN account w mg Mfg@§.
Signature: C( //\V j/\ Date: l Z / /C’(/( 5

l Printed Name (and title if not the debtor):

t Emall Address (type or print clearly): (\ \i\ (\\5'\'\ twa t C\Q\a€\` 26 \é @ \l'\/\@ v wm

 

i For more information about the DeBN program, visit the Court’s website at: www.deb.uscgurts.gov. (2/15)

_l__________

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 10 of 61

Fill in this information to identify your case:

Debtor 1 Christine Layfield
Flrst Name Last Name

Debf°l’ 2
(Spouse, lf filing) First Name Last Name

 

United States Bankruptcy Court for the: District of DELAWARE

Case number

 

Cl check if this is an
“'““°`""’ amended filing

 

official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
lnformatlon. Flll out all of your schedules flrst; then complete the information on this form. lf you are flllng amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of thls page.

Summarlzo Your Assots

1. Schedule A/B: Property(Ofiicia| Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B ............

 

 

1b. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................

$ 9000

 

1c. Copy line 63, Total of all property on Schedule A/B

mummar|ze Your Liabllitles

$10000

 

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)

 

 

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ 0
3. Schedule E/F: Creditors Who Have Unsecured Claims (Ofticial Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................ $ 230000
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 61 of Schedule E/F ....................................... + $ 67800
Your total liabilities $ 297800
Summarizo Your lncome and Expenses
4. Schedule l: Yourlncome (Ofiicial Form 106|)
Copy your combined monthly income from line 12 of Schedule l .......................................................................................... $ 1790
54 Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J ..................................... $ 2161
Official Form 1068um Summary of Your Assets and Llabllities and Certaln Statistical lnfonnation page 1 of 2

 

Ofiicial Form 1068um Summary of Your Assets and Llabllities and Certain Statistical information

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 11 of 61

Debtor 1 Chl'iSfille Mal'ie Layneld Case number (ill¢mwn)

 

Fir¢t Name Midde Name Last Name

Answer These Questlons for Adminlstrative and Statlstical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Io. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
v/ es

 

7. What kind of debt do you have?

mYour debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
fami|y, or household purpose.” 11 U.S.C. § 101(8). Fill outlines 8-99 for statistical purposes. 28 U.S.C. § 159.

-Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Ofiicia|
Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14. $ 2000

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

9a. Domestic support obligations (Copy line 6a.) $ 0

9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $ 230000
90. Claims for death or personal injury while you were intoxicated (Copy line Sc.) $ 0

9d. student loans. (copy line ef.) s 0

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line Sg.)

9f. Debts to pension or pratt-sharing plans, and other similar debts. (Copy line 6h.) + $ 0

 

99. Total. Add lines 9a through 9f. $ 230000

 

 

 

 

 

 

page 2 of 2

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 12 of 61

FB 201A (Form ZOlA) (11/12)

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (l) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attomey General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Sgrvices Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Intemet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint
case must complete the briefing

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7 : Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707 (b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If`, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

_I___________
Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 13 of 61

Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for Which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged

Qhapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income Who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future eamings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect

Af`ter completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter ll is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter ll petition should be reviewed
with an attomey.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availabiligg of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of peijury, either orally or in writing, in connection with a bankruptcy case is subject to a fme, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attomey General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at

hgg://www.uscourts.gov/bkforms/bankrugtcy foims.html#procedure.

 

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 14 of 61

n 2013 (Form 2013)(12/09)

UNITED STATES BANKRUPTCY COURT

 

District of DELAWARE

In re Layfield, Christine Case NO_
Debtor 7

Chapter

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attomey] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
X by ll U.S.C. § llO.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

Code.
H”CYJ<M( /M“W @{/’/\M 'ZD;LWY
Case No. (if known) X

 

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by ll U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit B on page 2 of Form Bl contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor, The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification

 

Case 18-12815-BLS DOC l

Filed 12/14/18

Fill in this information to identify your case and this filing:

Debror 1 Chl'isfine

Layrieid

 

F|rat Name

Debtor 2

Last Name

 

(Spouse, ifiiling) FintNeme

United States Bankruptcy Court for the:

Case number

Last Name

District of DELAWARE

 

 

 

 

Ofiicia| Form 106A/B

 

Schedule AlB: Property

Page 15 of 61

|Il check if this is an
amended Hling

12/15

 

ln each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possib|e. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:

Describe Each Residence, Bui|dlng, l.and, or other Real Estate You own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

 

 

 

 

No. co to Part 2.
-Yes. Where is the property?
1_1_ Raw Land
Street address, if availab|e, or other description
Loc: Arizona
City State ZlP Code
County

lf you own or have more than one, list here:

1 .2.
Street address, if availabie, or other description

 

 

 

City State ZlP Code

 

County

What is the property? Check all that apply,
a Single-family home

El Dup|ex or muiri-unit building

n Condominium or cooperative

a Manufactured or mobile home

m Land

L_.l investment property

n Timeshare

n Other

    

Current value of the Current value of the
entire property? portion you own?

$22000 $ 1000

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

Who has an interest in the property? Check one.

m Debior 1 only

n Debtor 2 only

\:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Other information you wish to add about this ltem, such as local
property identification number: Arizona

What ls the property? Check all that apply.
[:l Sing|e-fami|y home

n Dup|ex or mu|ii-unii building

n Condominium or cooperative

n Manufactured or mobile home

n Land

a investment property

l:l Timeshare

n Other

the entireties, or a life estate), if known.

Fee Simpie

 

n Check if this ls community property
(see instructions)

 

    

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by

 

Who has an interest in the property? Check one.

cl Debtor1 only

n Debior 2 only

cl Debior1 and Debtor 2 only

L_.l At least one of the debtors and another

other information you wish to add about this item, such as local

property identification number:

the entireties, or a life estate), if known.

 

E] cheek ir this is community property
(see instructions)

 

 

 

 

Ofi`icia| Form 106A/B

Schedule NB: Property

page 1

Debtor 1 Christine Marie

Flret Name

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 16 of 61

Layfield

Midde Name Last Neme

Case number (irlmownl

 

1.3.

What is the property? Check all that apply.
n Single-family home

 

Street address, if availabie, or other description

Cl Duplox or multi-unir building
n Condominium or cooperative

entire ro ?
n Manufactured or mobile home p party

 

m Land $
cl investment property

 

 

Current value of the Current value of the

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

    

portion you own?
$

 

 

city state zlP code D Timeshare
n Other
Who has an interest in the property? Check one.
n Debtor1 only

County

n Debtor 2 only
n Debtor1 and Debior 2 only
cl At least one of the debtors and another

Other information you wish to add about this ltem, such as local
property identification number:

n Check if this is community property
(see instructions)

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages

 

$1000

 

you have attached for Part 1. Write that number here. ...................................................................................... ')

 

 

 

Describe Your Vehicles

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Cl Debtor 1 and Debtor 2 only

Appr°ximate """eagec l:l At least one of the debtors and another

Other information:

 

instructions)

 

 

 

if you own or have more than one, describe here:

3_2_ Make:
M°de|: n Debtor1 only
a Debtor 2 only

Year:

L_.i Debtor1 and Debtor 2 only

Approximate mileage: n Ai least one of the debtors and another

Other information:

 

instructions)

 

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

  

No
-Yes
3 1 Make: Who has an interest in the property? Check one.
Mgde|; cl Debtor1 only
Year. n Debtor 2 only

n Check if this is community property (see

Who has an interest in the property? Check one.

 

n Check if this ls community property (see

 

~ \

Current value of the Current value of the
entire property? portion you own?

Current value of the Current value of the

entire property? portion you own?

 

 

OfEcial Form 106A/B Schedule AlB: Property

page 2

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 17 of 61

Debtor 1 Christwe Marie Laynem Case number (lrknownl
Flrst Name Middle Name Last mine

 

 

 

Who has an interest in the property? check one.

    

3_3_ Make: @
. Debtor1 only
Model. \
ebtor 2 only v \\\\
Year: ebwr 1 and Debt°r 2 only Current value of the Current value of the
- - . entire ro ? ortion ou own?
Appr°x'mate m"eage' -__ l least one of the debtors and another p party p y

Other information:

 

n Check if this is community property (see
instructions)

 

 

 

Who has an interest ln the property? Check one.

Debtor 1 only

@ Debtor 2 only

m Debtor 1 and Debtor 2 only

E Ai least one of the debtors and another

3.4. Make:
Model:
Year:

   

 

Current value of the Current value of the
entire property? portion you own?

Approximate mileage:

Other information:

 

Cl Check if this is community property (see $
instructions)

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vesse|s, snowmobiles, motorcycle accessories

 

 

 

 

No
-Yes
4 1 Make: Who has an interest in the property? check one.
Model: a Debtor1 only
n Debtor 2 only
Year: EID t 1 door 2 l
` ‘ ~ eb or an e or on y Current value of the Current value of the
Other 'nf°rmat'°n' l:l At least one of the debtors and another entire property? portion you own?
cl Check if this is community property (see $ $
instructions)

 

 

 

lf you own or have more than one, list here:
Who has an interest in the property? Check one.

   

      

 

 

 

 

 

4_2_ Make:
Model: cl Debtor1 only j \ w §§
Yearl n Debtorz only C v l off C t w l the
` n Debtor1 and Debtor 2 only u"ent va ue t o umn va ue
. . _ entire ro e ortion ou own?
Other 'nf°rmat'°n~ n At least one of the debtors and another p p rty? p y
a Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for pages 0
you have attached for Part 2. Write that number here 9

 

 

 

Ofiiciai Form 106A/B Schedule AlB: Property page 3

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 18 of 61

Debtor1 Christine Marie Layfield Case number (irlumwn)

Flnl Name Midde Name Lan Name

 

 

Part 3: Describe Your Personal and Household ltems

  

ss
6. Household goods and fumlshings
Examples: Major appliances, fumiture, linens, china, kitchenware

-No

l'.‘J Yes- Des°ribe --------- Household Furnislring - soaland shipping $ 3500

 

 

 

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
mi NQ

l ,
l Yes. Describe .......... $

 

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; palntings, prints, or other artwork; books, pictures, or other art cbiects;
- stamp, coin, cr baseball card collections; other collections, memorabilia, collectibles
['T No

Yes. Describe .......... $

 

 

 

 

9. Equlpment for sports and hobbies

Examples: Sports, photographic, exercisel and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry too|s; musical instruments
No

Yes. Describe .......... $

 

 

 

 

10. Firearrns
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
fm No
Yes. Describe .......... $

11.Ciothes
Examples: Everyday clothes, fursl leather ooats, designer wear, shoes, accessories

l No
Yes. Describe .......... Clothing _ Debtors Residence $ 400

 

 

 

 

 

 

12.Jewe|ry
Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
rio

-Yes. Describe ........... Misc - Debtors Residence $ 2500

 

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

.No

g Yes. Describe .......... $

 

 

 

 

14.Any other personal and household items you did not already llst, including any health aids you did not list

 

 

 

 

 

No
-Yes. Give specific $
infonnatlon. .............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 6400
for Part 3. Write that number here ')

 

 

 

 

 

Ofiiciai Form 106A/B Schedule AlB: Property page 4

 

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 19 of 61

Debtor1 Christine Marie Layfield

Fllst Name Mldde Name Last Name

Case number (inmownl

 

Part 4: Describe Your Flnancial Assets

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you iile your petition

-No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes $
17. Deposits of money
Examples: Checklng, savings, or other nnancial accounts; certiiicates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
No
m Yes ..................... institution name:
17.1. Checklng account Bank Ac°o‘mt ' wells Fal`go $ 100
17.2. Checklng account: $
17.3. Savings accounts $
17.4. Savings account: $
17.5. Certiticates of deposit: $
17.6. Other unancia| account: $
17.7. Other financial account $
17.8. Other financial account $
17.9. Other financial account $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage iinns, money market accounts
il No
Yes ................. institution or issuer name:
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnershlp, and joint venture
ial No Name of entity: % of ownership:
-Yes. Give specific % $
information about
them °/° $
% $

 

 

 

 

Ofiiciai Form 106A/B Schedule NB: Property page 5

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 20 of 61

Debtor1 Chl'istille Mal'ie Layfield Case number (rlrnowm
Fllst Name Middle Name Last Name

 

 

 

 

 

20. Govemment and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

E]No

-Yes. Give specific issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them ....................... $
$
$
21. Retlrement or pension accounts
Examples: interests in |RA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
-Yes. List each
account separately. Type of account: institution name:
401(k) or similar plan: $
Penslon plan: $
|RA: $
Retlrement account: $
Keogh: $
Additiona| account $
Addltional account $
22.Securlty deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electrlc, gas, water), telecommunications
companies, or others
No
Yes .......................... institution name or individuai:
Electric: $
Gas: $
Heating oil: s
Security deposit on rental unit: s
Prepaid rent: $
Telephone: $
Water. $
Rented furniture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l[‘i No
Yes .......................... issuer name and description:
$
$
$

 

 

 

Ofiiciai Form 106A/B Schedule NB: Property

page 6

 

.T_________________________

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 21 of 61

Debtor1 Christine Marie Layfield Case number (rmm)

 

 

Flrlt Name Middo Name Last Name

 

 

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

ml No

Yes """""""""""""""""""" institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

-No

-Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: |ntemet domain names, websites, proceeds from royalties and licensing agreements

iD ~o
Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association hoidings, liquor licenses, professional licenses

rNo

Yes. Give specific
information about them.... $

 

 

 

 

28.'l`ax refunds owed to you

fm No

 

Yes. Give specific information
Fed l:
about them, including whether era $
you already filed the returns State:
and the tax years. .......................
Lo¢ai-. $

 

 

 

29. Fami|y support
Examples: Past due or lump sum aiimony, spousal support, child support maintenance, divorce settlement, property settlement

-No

 

 

 

 

 

Yes. Give specific information ..............
Aiimony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Sociai Security benefits; unpaid loans you made to someone else
fm No
Yes. Give specific information ...............
$

 

 

 

 

 

 

 

 

Ofiiciai Form 106AlB Schedule AlB: Property

page 7

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 22 of 61

Debt°r 1 Chl`istine Mal'ie Layfield Case number (;fkmw,,)

 

 

 

Firal Name Mldde Name Last ihma

 

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
m' No
Yes. Name the insurance company
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died

property because someone has died.
!': No

 

Yes. Give specific information ..............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

-No

 

-Yes. Describe each claim. ....................

 

 

 

to set off claims
mv No

 

Yes. Describe each claim.

 

 

 

 

35.Any financial assets you did not already list

-No

 

Yes. Give specific information ............

 

 

 

 

 

Company name: Beneficiary: Surrender or refund value:
$
$
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
$
$
34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
$
$
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 100
for Part 4. Write that number here -) $

 

 

Describe Any Business-Re|ated Property You own or Have an interest ln. List any real estate in Fart 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
Yes. co to line 3a

38. Accounts receivable or commissions you already earned

Fi No

 

Yes. Describe .......

 

 

39. Ofiice equipment, fumlshings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, tax machines. rugs. telephones, desks, chalrs, electronic devices

-No

 

Yes. Describe .......

 

 

 

 

 

Ofiiciai Form 106AlB Schedule AlB: Property

page 8

 

 

__[_____________
Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 23 of 61

Debt°r 1 Christine Marie Layfieid

Flrsl Name Middle Name Last Name

Case number (irkmwn)

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

!': No
Yes. Describe ....... is
41. ntory
No
L_E__i Yes. Describe ....... }$

 

 

42. interests in partnerships or joint ventures

No

Yes' Describe """" Name of entity: % of ownership:
% s
%
% $

$

43 tomer lists. mailing lists, or other compilations
No

Yes. Do your lists include personally identlhable information (as defined in 11 U.S.C. § 101(41A))? ‘
N° 1
Yes. Describe ........

 

 

 

 

44. business-related property you did not already list
No

YGS- Give SDeCifiC Llc Interest In H Newstead Hol - Deiaware
information .........

 

 

 

 

 

$69$6)$€8

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here -)

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest ln.
if you own or have an interest in farmiand, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
F No. Go to Part 7.
Yes. co to line 47.

 

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

 

 

 

 

 

No
m Yes ..........................
2 Horses - Millsboro Delaware
Ofiiciai Form 106AlB Schedule NB: Property page 9

 

 

_F__,

Case 18.-12815-BLS DOC 1 Filed 12/14/18 Page 24 of 61

Debtor 1 Chl`istine Mal'ie Layfield Case number (ir known)
Flla.t Name Middle Name Last Name

 

 

48. Crops-either growing or harvested
No

Yes. Give specific
information ............. $

 

 

49. Farm and fishing equipment, impiements, machinery, flxtures, and tools of trade
fm No

Yes ..........................

 

 

50. Farm and fishing supplies, chemicais, and feed

-No

[Q] Yes ..........................

 

 

 

 

51.An farm- and commercial fishing-related property you did not already list
No

Yes. Give specific
information ............. $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 2500
for Part 6. Write that number here 9

 

 

 

Describe All Property You own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already llst?
Examples: Season tickets, country club membership

.No

Yes. Give speci&c
information ............. $

 

 

 

 

 

54. Add the dollar value of ali of your entries from Part 7. Write that number here ................................................................. 9 $ 0

 

 

 

List the Totals of Each Part of this Form

 

§

55. Pen 1: Total reel eowte, line 2 -) § $
56. Part 2: Total vehicles, line 5 $

57. Part 3: Total personal and household items, line 15 $

58. Part 4: Total financial assets, line 36 $

59. Part 5: Total business-related property, line 45 $

. 2500

60. Part 6. Total farm- and fishing-related property, line 52 $

61. Peri 7: Total other property not liste¢l, line 54 + $ 0

 

 

62.Total personal property. Add lines 56 through 61. .................... Copy personal property total 9 'l' $ 9000

 

 

 

 

 

ea. Total of eli property on schedule A/B. Add line 55 + line 62 ............... $ 1°°0°

 

 

 

 

 

Officia| Form 106AlB Schedule AlB: Property page 10

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 25 of 61

Fill iii this information to identify your case:

Debtor 1 Chl'i$til\e Marie ’Layfield

Finl Name Mldde Name Last Name

Debtor 2
(Spouse, iffiling) Flnt Name Midde Name Last Name

 

united states eankniptoy court for the: District of DELAWARE

case number El check if this is an
(" ""°“'") amended Hling

 

Ofiiciai Form 106C

Schedule C: The Property You Claim as Exempt nine

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Ofticial Form 106AlB) as your source, list the property that you claim as exempt lf more
space is needed, fill out and attach to this page as many copies of Part 2: Additiona/ Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you cialm. One way of doing so is to state a
specific dollar amount as exempt. Altemativeiy, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health alds, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

El You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information beiow.

    

clothing ` 10-4902(a);

 

 

 

 

 

 

Brief

description: __ $M Cl $

Line from m 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Bn_ef Household Furnishing `
description: $ 3500 Cl $

Line from m 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

Brief Bank Accolmt 100 cl .

description: $ $ 'm=‘mn’___
Line from m 100% of fair market value, up to

Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4l01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

 

 

 

m No
l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
CI No
i;l Yes
Ofiiciai Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

 

center 1 Ciu~istine Marie

Flial Name

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 26 of 61

Layfieid

Midda Name Lalt Name

Part 2: Addltlonal Page

Case number (iiknown)

 

 

10-4902§ a ii

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ofiiciai Form 1060

 

 

Schedule A/B:

any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Brief

description: $ 2500 n $

Line from iZ 100% affair market value, up to
Schedule A/B_- any applicable statutory limit
Brief . . 2 Horses $ 2500 n _
description: $ M*__
Line from q 100% of fair market value, up to
Schedule A/B_- __ any applicable statutory limit
Brief Llc Interest In H Newstead 0 6-1525;
description: H‘~>' 5 n $

Line from g 100% of fair market value, up to
Schedule A/B_- _ any applicable statutory limit
Brief

description: $ cl $

Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ cl $

Line from n 100% of fair market value, up to
Schedule A/B,- -_ any applicable statutory limit
Brief

description: $ El $

Line from cl 100% of fair market value, up to
Schedule A/B; ___ any applicable statutory limit
Brief

description: $ a $

Line from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ cl $

Line from El 100% of fair market value, up to
Schedule A/B_- __ any applicable statutory limit
Brief

description: $ n $

Line from Ci 100% cf fair market value, up to
Schedule A/B: ___ any applicable statutory limit
Bn'ef

description: $ n $

Line from Cl 100% of fair market value, up to
Schedule A/B,- any applicable statutory limit
Brief

description: $ n $

Line from n 100% of fair market value, up to
Schedule A/B; __ any applicable statutory limit
Brief

description: $ cl $

Line from n 100% of fair market value, up to

 

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 27 of 61

Fill in this information to identify your case:

Debtor1 Christine Marie Layfield

First Name Midde Name Laei Name

 

Debtor 2
(Sp°lls€, ifiilll'lg) Fint Name Midde Name Last Name

 

United States Bankruptcy Court for the: District of DELAWARE

Ca
irm{“b°' Ei cheek if this is an

amended filing

 

 

Ofiiciai Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Addltlonai Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
1531 Yes. Fill in ali of the information beiow.

     
  

Part 1: List All Secured claims

\ \\ §x

 

2'1 James Layfield Describe the property that secures the ciaim: $_0____ $_22!1110_$_11__

Creditors Name
Raw Land

30086 Miilsboro mgl_\way

Number Street

 

 

 

 

As of the date you fiie, the claim is: Check all that apply.
n Contlngent

 

Miiisboro DE 19966 Ci unliquidated
city state zlP code n Dispu‘ed
Wh° own the debf? Check One- Nature of llen. check aii that apply.
d D°b*°"i °"'y m An agreement you made (such as mortgage or secured
i:l Debtor 2 only car ioan)
n Debtor1 and Debtor 2 only n Statutory lien (such as tax iien, mechanic's llen)
cl At least one of the debtors and another n Jud!imenf lien from a lawsuit

Ci other (including a right to offset) B°“d Security F°' H“Sba“d
n Check if this claim relates to a
community debt

Date debt was incurred May 2018 Last 4 di its of account number
2.2|
$

Describe the property that secures the claim:

 

 

 

 

 

 

 

 

 

 

$ $
Creditors Name
Number Street
As of the date you flie, the claim is: Check all that apply.
El Contingent
Ei unliquidated
Cily State ZlP Code n Dispu\ed
Who owes the debt? Check one Nature of lien. check ali that apply.
n Debtor1 On|y n An agreement you made (such as mortgage or secured
n Debtor 2 only car ioan)
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax ilen, mechanic's |ien)
n At least one of the debtors and another n Judgmenf lien from a lawsuii

Ei other (including a right to offset)

Ei cheek if this claim relates to a
community debt

Last 4 digits of account

   

number

 

 

 

  

\\s

     
   

 

 

Ofiiciai Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of ___

Case 18-12815-BLS Doc 1, Filed 12/14/18 Page 28 of 61

Fill in this information to identify your case:

Debtor 1 Christine Marie

Layfieid

 

Flisl Name Middle Name

Debtor 2

Last Name

 

(Spousa, if Elir\g) Hrst Name Middle Name

United States Bankruptcy Court for the:

Case number

 

Last Name

District of DELAWARE

 

(lt known)

 

Ofiiciai Form 106E/F

 

Schedule ElF: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRlCiRlTY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (0fficiai Form 106AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Offlciai Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the ieft. Attach the Contlnuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PR|°R|TY Unsecured Claims

 

El check if this is an
amended filing

12I15

 

1. Do any creditors have priority unsecured claims against you?

w o. Go to Part 2.
l'iYes.

  

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Who incurred the debt? Check one,

m Debtor 1 only

i:l Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

ill cheek it this claim le for a community debt
is the claim subject to offset?

No
n Yes

 

 

2.1 .
Franchlse Tax Board Last 4 digits of account number _ _ $liii}.ilii.ii__ $_1M_ $_0__
Priority Creditor‘s Name
Personal Bankruptcy Ms A340 when was the debt incurred? LM_
Number Street
P° B°" 2952 Ae ortho date you file, the olaim is: cheek ali that apply.
Sacramento CA 95812 n C°m. t
city state ziP code '"9°"
|Il unliquidated
Who incurred the debt? Check one. cl Disputed
m Debtor1 only
l:l Debtor2 only Type of PRiOR|TY unsecured ciaim:
g Debt°r 1 and D°m°r 2 °"'y n Domestic support obligations
At leas‘ one of the debtors and another a Taxes and certain other debts you owe the government
m ch°°k " this claim ls for a c°mwunity debt i:l Claims for death or personal injury while you were
is the claim subject to offset? '"t°x'°ated
l N° l:l Other. Specify TaX$
n Yes
2-2 l lnternai Revenue Service Last 4 digits of account number _ _ _ _ $130000 $ 130000 $ 0
Priorily Creditors Name
_0__
P.o. Box 7346 When was the debt incurred? 2 14
Number Street
As of the date you file, the claim is: Check all that apply.
Philedolphia PA 19101 iii Contingent
city state ziP code Cl unliquidated

a Disputed

Type of PRiOR|TY unsecured clalm:
n Domestic support obligations
m Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

E| other_ Specify 2013 And 2014 Income Taxes

 

 

Ofncial Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

page 1 of_

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 29 of 61

Debtor 1 Chl'i§tine Mal'ie

Layliold

Firsi Name Middle Name Last Name

      

Part 1-

\\\\ \\

:[ ,

 

 

 

 

Your PRi°RlTY Unsecured Claims -

Case number irrimowm

Contlnuation Page

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

i;l Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

Ei At least one ortho debtors and another

n Check if this claim is for a community debt

is the claim subject to offset?

El No
n Yes

 

 

Last 4 digits of account number _ _ _ _ 5 3 $
Pliority Crediiiol’s Name
When was the debt incurred?
Number Street
As of the date you fi|e, the claim is: Check all that apply.
n Contlngent
city state ziP code Cl Linliquidaied
cl Disputed
Who incurred the debt? Check one.
n Debtor1 only Type of PRiOR|TY unsecured clalm:
n Debtor 2 only n Domestic support obligations
Ei Debtor 1 and Debtor 2 only
cl Taxes and certain other debts you owe the government
cl At least one of the debtors and another . . . .
l:l Claims for death or personal injury while you were
Ci check it this claim is for a community debt '"‘°X'°a‘°d
El Other. Specify
is the claim subject to offset?
n No
l:l Yes
Last 4 digits of account number _ _ _ _ 3 $ $
Priorily Creditors Name
When was the debt incurred?
Number Street
As of the date you flie, the claim is: Check all that apply.
cl Contingent
city state zlP code El Unliquidated
n Disputed
Who incurred the debt? Check one.
|:l Debtor1 only Type of PRiOR|TY unsecured claim:
n Debtor 2 only m Domestic support obligations
El Debtor1 and Debtor 2 only _
n At| t °fth d m d th cl Taxes and certain other debts you owe the government
sas one e e ms an am er n Claims for death or personal injury while you were
El Check if this claim is for a community debt '"t°x'°at°d
Ei other. specify
is the claim subject to offset?
El No
n Yes
Last 4 digits of account number _ __ _ _ $ 5 $
Plioi'lty Creditors Name
When was the debt incurred?
Number Street
As of the date you flle, the claim is: Check all that apply.
i:l Contlngent
city stale ziP code El unliquidated

n Disputed

Type of PRiOR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

 

n Other, Specify

 

Ofncia| Form 106ElF

 

Schedule ElF: Creditors Who Have Unsecured Claims

page _

of

 

 

Case 18-12815-BLS DOC l

Debtor1 Christ.ine Marie Layfield

 

First Name Midde Name Last Name

List Ali of Your NoNPR|°RlT¥ Unsecured 6laims

_'_______________

Filed 12/14/18 Page 30 of 61

Case number (nnmi

 

any creditors have nonpriority unsecured claims against you?

S.H

Yes

sam

 

 

 

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

    

 

 

 

 

 

 

 

 

 

 

\ ,
§ El°vati°n Tax Gr°“p Last 4 digits of account number _ _ __ ___
Nenpriority creditors Name $ 3000
8317 S_ Redwood Suite 82 When was the debt incurred? May 2911
Number Street
West Jordan UT 84088
city state ziP code As of the date you file, the claim is: Check all that apply.
n Contingent
who incurred the debt? cheek one. El unliquidated
Debtor1 only l:l Disputed
a Debtor 2 only
n Debtor 1 and Debtor2 only Type of NONPR|OR|TY unsecured c|alm:
Cl At least one of the debtors and another n Swdem loans
n check if this claim is for a community debt n Ob|igalions arising out of a separation agreement or divorce
that you did not report as priority claims
is the claim subject to offset? n Debts lo pension or protit-sharing plans, and other similar debts
No la other. Specify Professional Servioes
cl Yes
4~2 l santa Margarim Waier District Last 4 digits of account number _ _ _ _ $ 1500
Nonpriority creditors Name When was the debt incurred? Agggst 2017
26111 Antonio Parkway
Number Street
Rancho Santa M arm CA 92694 As of the date you file, the claim is. Check all that apply.
City State ZlP Code n Contingent
Who incurred the debt? Check one. cl Un"q“idat°d
Debtor 1 only m Disputed
l:l Debtor 2 only
n Debtor 1 and Debtor 2 amy Type of NONPR|OR|TY unsecured clalm:
l:l At least one of the debtors and another cl Student loans
n n Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt thai you did not iep°ii as piii,iiiy cii,ims
is the claim subject to owen n Debts to pension or profit-sharing plans, and other similar debts
m No a Other. Specify Utilities
Cl Yes
4.:i
_| Sealand Last 4 digits of account number _5971_ __ _
Nonpriority Creditors Name $_,]_M______
when was the debt incurred? MZMS
P.o. Box 744448
Number Street
Atlanta GA 30384 _
City State z|P code As of the date you tile, the claim is. Check all that apply.
who incurred the debt? cheek one, n C°"“"g°'“
El unliquidated
Debtor 1 only n Disputed
n Debtor 2 only
n D°b'°' 1 and D°b‘°' 2 °"'¥ Type of NoNPRioRiTY unsecured eiaim:
n At least one of the debtors and another
n Student loans
cl Ch€¢k |f this €|aim is f°\’ 3 ¢°mmlll\|ty debt n Obligalions arising out of a separation agreement or divorce
that you did not report as priority claims
s the claim s b ?
la N° u led t° offset n Debts to pension or profit-sharing plans, and other similar debts
Other. S ec' Freight
L_.l Yes m p |fy

 

Ofiiciai Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of _

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 31 of 61

 

'\\\ \\

 

 

 

Case number (if/nmi

Debtor1 Christine Marie Lameld
Flrst Name Middle Name Last Name
Pa rt 2: Your NoNPRl°RlTY Unsecured Claims - Cont|nuation Page

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

cl Debtor 1 only

cl Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

cl Gheck if this claim is for a community debt

is the claim subject to offset?

ClNo
uYes

4.4
Usaa Federai Savin Bank Last 4 digits of account number LII_ _ _ $ 50000
Nonpriority Creditors Name
When was the debt incurred? Jlllle 2016
10750 Mcdermott Freeway
N be street
um r As of the date you file, the claim is: Check all that apply.
San Antonio TX 78288
City state zll= code Cl Contingent
Cl unliquidated
Who incurred the debt? Check one, cl Disputed
d Debtor1 only
n Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n Student loans
A‘ l°as‘ °"° °f me debt°'s and an°‘h°r cl Obligations arising out of a separation agreement or divorce that
El check lt this claim is for a community debt y°“ d'd "°‘ '°f’°"‘ as p"°"‘y °'f""‘s k k
a Debts to pension or protit-shanng plans, and other similar debts
is the claim subject to offset? E other. specify gradit gard
a No
Cl Yes
il Last 4 di its of account number 1300
wells Fa!go Bank N.a. 9 _ - - _ $_
Nonpriority Creditors Name M ch 2018
When was the debt incurred? ar
P.o. Box 51193
N ber Street
um As of the date you file, the claim is: Check all that apply.
Los Angeles CA 90051
City State ZlP Code n Contingent
Cl unliquidated
Who incurred the debt? Check one. n Disputed
d Debtor1 only
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor2 only n Studth loans
A\ least °"° °f me debt°'$ and an°th°r cl Obligations arising out of a separation agreement or divorce that
Cl check lt this claim is for a community debt y°“ d'd “°‘ '°‘_’°" as p"°"‘y °'f""‘s _ _
l:l Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? a Oihei_ Specify gr§gjl gag
a No
n Yes
r_| s
Last 4 digits of account number _ __ _ _
Nonpriority Creditor's Name
When was the debt incurred?
N be st t
um ' '°° As of the date you tile, the claim is: check all that apply.
city state zlP code |:| Contingent

E] unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

cl Student loans

Cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

n Other. Specify

 

 

Ofllclal Form 106ElF

 

Schedule ElF: Creditors Who Have Unsecured Claims page _

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 32 of 61

Debtor 1 Chl'isfille Marie Layfield

Case number (rlrr»ownl

 

Fllst Name Midde Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured clalm.

 

   
  
  
  
  
   
 
 
 
  
  

 

6a. Domestic support obligations 6a. $ 0
6b. Taxes and certain other debts you owe the
government 6b. $ 230000
:` Gc. Claims for death or personal injury while you were
intoxicated 6c $ 0
b 6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ 0
6e. Total. Add lines 6a through 6d. 6e.
$ 230000

 

 

 

 

6f. Student loans 6f.

 

$ 0
" Gg. Ob|lgations arising out of a separation agreement
or divorce that you did not report as priority
claims 69. $ 0
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0
t 6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + $ 67800
x 61. Total. Add lines 6f through 6i. 6i.
s 67800

 

 

 

 

 

Ofiiciai Form 106ElF Schedule ElF: Creditors Who Have Unsecured Claims page _ of _

 

l

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 33 of 61

Fill in this information to identify your Case:

 

 

 

 

Debtor Chl'istine Marie Layfield
Flrsl Name Midde Name Last Name
Debtor 2
(Spouse iffiling) Flrat Name Middle Name L»t Name
United States Bankruptcy Courl for the: District of DELAWARE
%?§.?°3:§""°' El check if this is an i
amended filing
Ochia| Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, till it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
m No. Check this box and hle this form with the court with your other schedules You have nothing else to report on this fonn.
-Yes. Fill in ali of the information below even if the contracts or leases are listed on Schedule A/B: Property (thcial Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
exampie, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired ieases.

 

Name

 

Number Street

 

City State ZlP Code

 

 

Name

 

Number Street

 

city st£i_e zlP code

 

l\)
.£+3_

b

 

Name

 

Number Street

 

Ciiy State ZlP Code

 

iii

 

Name

 

Number Street

 

City State Z|P Code

 

 

2_.5i

 

Name

 

Number Street

 

 

 

 

 

city state zlP code

 

.~.\"::ls§

 

 

Ofiiciai Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of _

 

Debtor 1

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 34 of 61

Christine Marie Layfield Case number (lrkncwn)
Flrat Name Middle Name Last Name

 

Addltlonal Page if You Have More Contracts or Leases

\

 
 

 

Name

 

Number

Street

 

City

State Z|F Code

 

 

Name

 

Number

Street

 

City

State ZlP Code

 

tro

 

Name

 

Number

Street

 

City

State ZlP Code

 

 

Name

 

Number

Street

 

City

State ZlP Code

 

 

Nam$

 

Number

Street

 

City

State ZlP Code

 

N
'_c
:‘....,

 

Name

 

Number

Street

 

City

State ZlP Code

 

l_§__

 

Name

 

Number

Street

 

City

State ZlP Code

 

iii

 

Name

 

 

Number

Street

 

 

City

 

State ZlP Code

 

 

 

 

Ofiiciai Form 1

066 Schedule G: Executory Contracts and Unexpired Leases page _ of

 

 

Fill in this information to identify your case:

oscicri Chrisfine Marie Laytield

First Name Mlddle Name Last Name

 

Debtor 2
(Spot.ise, if Eling) Flrst Name Mldde Name Last Name

 

United States Bankruptcy Court for the: District of DELAWARE

Case number
(if knownl

 

ill check if this is an

 

amended H|ing

Ofiiciai Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Addltlonal Page, fill lt out,
and number the entries in the boxes on the left. Attach the Addltional Page to this page. On the top of any Addltional Pages, write your name and
case number (lf known). Answer every question.

 

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
m No
n Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Communify property states and territories include
Arizona, Ca|ifomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

n No. Go to line 3.
n Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

n Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. in Column 1, list ali of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or coslgner. Make sure you have listed the creditor on
Schedule D (folc|al Form 106D), Schedule E/F (Ofticial Form 106EIF), or Schedule G (Officlal Form 1066). Use Schedule Dl
Schedule E/F, or Schedule G to fill out Column 2.

\\\; ;\\ \» /

    

3.1
:| El Schedule D, line
Name __

El schedule E/F, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number street Cl Schedule 6, line
cig state zlP code
3.2
n Schedule D, line
Name
El Schedule E/F, line __
Number street Cl Schedule G, line
City State ZlP Code
3.3
Cl Schedule D, line
Name
L'] Schedule E/F, line ___
Number Street a Schedule 6, line
cry state zlP code

 

 

 

 

 

Ofiiciai Form 106H Schedule H: Your Codebtors page 1 of

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 35 of 61

 

 

Debtor 1

Christine Marie

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 36 of 61

Layfield

 

First Name

Mlddle Name Last Name

Addltlonal Page to List More Codebtors

 

 

 

Case number (irknewnl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Cl Schedule D, line
|:l Schedule E/F, line
Number street Cl Schedule G, line
city state zlP cede
3_-1
Name Cl Schedule D, line
D Schedule E/F, line
Number street Cl Schedule G, line
City State ZlP Code
ij
Name |:I Schedule D, line
l:l Schedule E/F, line
Number street IJ Schedule G. line
city state zlP cede
ij
Nme El Schedule D, line
El schedule E/F, line
Number street l:l Schedule G, line
City State ZlP Code
§
Name cl Schedule D, line
El Schedule E/F, line
Number street |:l Schedule G, line
Cl~`_ty State ZlP Code
“;|
Name |Il schedule D, line
l:l Schedule E/F, line
Number street l:l Schedule G, line
city state zlP cede
"-_-l
Name n Schedule D, line
El Schedule E/F, line
Number Street n SOhedUle G, line
City State ZlP Code
_-_l
Name El Schedule D, line
El Schedule E/F, line
Number street Cl Schedule G, line
c__ity s_t.£ zlP code

 

Ofiiciai Form 106H

Schedule H: Your Codebtors

page __

of

 

 

Case 18-12815-BLS DOC l

Fill in this information to identify your cnse:

Debtor 1 Christine ' Layfield

 

Filed 12/14/18 Page 37 of 61

 

Hrst Name Last Name

Debtor 2

 

(Spousa, if filing) Flr¢t Name Laet Name

United States Bankruptcy Court for the: District of DELAWARE

Case number
(if known)

 

 

Check if this is:
El An amended ming

 

 

Ofiiciai Form 106|
Schedule l: Your lncome

 

l:l A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY
12/15

 

Be as complete and accurate as possible. if tvlro married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct infonnatlon. if you are married and not filing jolntly, and your spouse ls living with you, lnclude information about your spouse.
if you are separated and your spouse ls not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Empioyment

 

1. Flll in your employment
information.

if you have more than one job,

 

 

 

 

 

 

 

How long employed there? 0

Give Details About Monthly lncome

spouse unless you are separated.

below. if you need more space, attach a separate sheet to this fonn.

 

attach a se arate a e with rt
informati°npabout :dgmona| Empioyment status -Emp|oyed Empioyed
empioyers. Not employed Not employed
include part-time, seasonal, or
self-employed work. occupation Homemaker backing
Occupation may include student
or homemaker, if it applies.
Empioyer's name Schl\¢idel'
2661 South Broadway, Green Bay,
Empioyer's address Wisconsin 54304
Number Street Number Street
City State ZlP Code City State ZlP Code

Estlmate monthly Income as of the date you file this fonn. if you have nothing to report for any iine, write $O in the space. include your non-filing

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

2. List monthly gross wages, salary, and commissions (before ali payroll

1 month

 

 

 

 

 

 

 

 

 

deductions). lf not paid monthly, calculate what the monthly wage would be. 2. $ 0 $ 2000
3. Estlmate and list monthly overtime pay. 3. + $ 0 + $ 0
4. Calculate gross lncome. Add line 2 + line 3. 4 $ 0 $ 2000
Ofticial Form 106| Schedule l: Your income page 1

__i_e, ,

_T____
Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 38 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Christine Marie Layfield Case number (lrknownl
Hrct Name Midde Name Last Name
Copy line 4 here ............................................................................................... -) 4. $ 0 $ 2000
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 0 $ 160
5b. Mandatory contributions for retirement plans 5b. $ 0 $ 0
5c. Voluntary contributions for retirement plans 50. $ 0 $ 400
5d. Requlred repayments of retirement fund loans 5d. $ 0 $ 0
Se. insurance 5e. $0 $ 150
5f. Domestic support obligations 5f. $ 0 $ 0
59. Unlon dues Sg. $ 0 $ 0
5h. Other deductions. Specify: 5h. +$ 0 + $ 0
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59 + 5h. 6. $ 0 $ 710
7. Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0 $ 1290
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 $ 0
monthly net income. 8a. __
ab. interest and dividends eb. s 0 $ 0
8c. Famlly support payments that you, a non-filing spouse, or a dependent
regularly receive
include aiimony, spousal support, child support, maintenance, divorce $ 0 s 0
settlement, and property settlement Bc.
8d. Unemployment compensation 8d. $0__ $ 0
8e. Social Security 8e. $ 0 $ 0
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Suppiementai
Nutrition Assistance Program) or housing subsidies.
Specify: SNAP 8f. $ 500 $ 0
89. Penslon or retirement income 89. $ 0 $ 0
8h. Other monthly income. Specify: 0 0 8h. + $ 0 + $ 0
9. Add all other income. Add lines 8a + 8b + 80 + 8d + 8e + 8f +89 + 8h. 9. $ 500 $ 0
10.Calculate monthly income. Add line 7 + line 9. _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $L + $ 1290 |_ |$H90
11. State ali other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

speeiry: 11. + $ 0

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical lnfomiation, if it applies 12. 1790
Combined
monthly income

13. Do you expect an increase or decrease within the year after you file this form?

m No.

m Yes. Expiain:

 

 

 

 

 

Offlciai Form 106| Schedule i: Your income page 2

 

_0-__~___-_~_-_-~___-_--_-____-1

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 39 of 61

l
i Fill in this information to identify your case: l
l

christine Marie Layfield . . .
Debtor 1 m mm MM. mm m mm Check lf this is:

 

 

(Spouse, if iiiing) First Name Mldde Name Last Name

EI A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of DELAWARE expenses as of the fouowing date:

smuger m

 

 

 

Ofiiciai Form 106J
Schedule J: Your Expenses one

1 Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
l information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
1 (if known). Answer every question.

Describe ¥our Household

1. is this a joint case?

mNo. Go to line 2.
E]¥es. Does Debtor 2 live in a separate household?

['_] No

L'_l Yes. Debtor 2 must file thcial Form 106J-2, Expenses for Separate Household of Debtor 2.

 

oenterz El An amended filing 1
l
l

 

 

 

 

 

 

 

 

 

 

2. Do ou have de ndents? l
y pa N° Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and ill Yes_ Fiii out this information for Debtor1 or Debtorz age with you?
Debtor 2. each dependent .......................... -
Do not state the dependents’ Daughter 11 L'-l N°
names. k ll Yes
.'_i NO
EYes
i'_] No
w Yes
t'.i No
E Yes
No
Yes
3. Do your expenses include No

expenses of people other than
yourself and your dependents? Yes

 

Part 2: Estlmate Your ongoing Monthly Expenses

 

Estlmate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included lt on Schedule I: Your Income (Offlciai Form 106|.)

 

 

 

 

4. The rental or home ownership expenses for your residence. include first mortgage payments and 1000

any rent for the ground or lot. 4. s
if not included in line 4:
4a. Reai estate taxes 4a. $ 0
4b. Property, homeowner's, or renter's insurance 4b. $ 50
4c. Home maintenance, repair, and upkeep expenses 4c. $ 25
4ci. Homeowner’s association or condominium dues 4d. $ 0

Ofiiciai Form 106J Schedule J: Your Expenses page 1

 

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 40 of 61

Debtor1 Christine Marie Layfield

F|rsl Name Midde Name Last Name

 

6. Utilltles:
6a. Eiectricity, heat, natural gas
6b. Water, sewer, garbage collection
6a. Telephone, cell phone, lnternet, satellite, and cable services
Sd. Other. Specify:

5. Additional mortgage payments for your residence, such as home equity loans

 

7. Food and housekeeping supplies
8. Chlldcare and children’s education costs
9. Clothing, laundry, and dry cleaning

10. Personal care products and services

11. Med|cal and dental expenses

12. Transportatlon. include gas, maintenance, bus or train fare.
Do not include car payments.

13. Entertalnment, clubs, recreation, newspapers, magazines, and books

14. Charltabie contributions and religious donations

15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Hea|th insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Specify: 0
17. installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

 

17d. Other. Specify:

 

your pay on line 5, Schedule l, Your income (Officlai Form 106|).

19. Other payments you make to support others who do not live with you.
Specify:

 

20a. Mortgages on other property
20b. Reai estate taxes
20c. Property, homeowner's, or renter's insurance

20d. Maintenance, repair. and upkeep expenses

 

20a. Homeowner’s association or condominium dues

Case number (lrlrnewni

18. Your payments of allmony, maintenance, and support that you did not report as deducted from

20. Other real property expenses not included ln lines 4 or 5 of this form or on Schedule I: Your Income.

6a.
6b.
Sc.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15c.
15d.

17a.
17b.
17c.

17d.

18.

19.

20a.
20b.
20c.
20d.
200.

$75
$75
$ 100

$ 300
$ 156
$ 100
$ 50
$ 50

$50

$50

$80
$0
30
$0

 

 

 

Ofiiciai Form 106J

Schedule .l: Your Expenses

page 2

 

_F_i '"i "i y
Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 41 of 61

 

Debtor1 Christine Marie Layfield

Flrel Name Middle Name Last Name

 

Case number (irlrnewni

 

21. Other. Specify: 0

22. Caiculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofiiciai Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Caiculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule I.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example. do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

mNo.

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

+$ 0
$ 2161
$
$
$ 1790
_$ 2161
$ -371

 

 

E]Yes- Expiain here:

 

 

 

 

Ofiiciai Form 106J Schedule J: Your Expenses

page 3

 

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 42 of 61

 

 

 

 

Fill in this information to identify your case:

center 1 Christine Marie Laytieid

F|rst Name Middle Name Last Name

Debtor 2

(Spouse, if filing) Flret Name Middle Nerne Last Name
united states Bankruptcy court rer the: District dr DELAWARE
Case number

(if known)

El cheek if this is an
amended filing

 

Ofiiciai Form 1060ec .
Declaration About an individual Debtor's Schedules lens

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Maklng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

l:lNo

n Yes. Name of person . Attach Bankruptcy Petition Preparer‘s Notice, Declaration, and
Signature (Officiai Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

x/\///Vi?W/h x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date l 2,; ((/{ Q Date
MM/DD/YYYV MM/Dn/YVYY

 

 

 

Ofiiciai Form 106Dec Declaration About an individual Debtor's Schedules

 

 

_T____*________m__

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 43 of 61

Fill in this information to identify your case:

Check one box only as directed in this form and in

Chrisfine Marie Layfield F 0 rm 1 2 2 A -1 S u pp :

Fim Name Middle Name Last Name

Debtor 1

 

't 1.There is no resum tion ofabuse.
mm p p

l

i (SP°uS€. iffilir\a) Flm N-m¢ '-v'N¢m° @2. The calculation to determine if a presumption of
l

l

 

_ DELAWARE abuse applies will be made under Chapter 7
U"“°d S*a*°$ Ba“k'“l’f°¥ C°""t f°" *h°: _ D'S‘"°t °f___ Means Test Calculation (thcial Form 122A-2).

case number @]3. The Means Test does not apply now because of
(" k"°‘"") qualified military service but it could apply later.

 

 

 

cl Check if this is an amended filing

Ofiiciai Form 122A-1
Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this fonn. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Officiai Form 122A-1Supp) with this form.

 

 

Caiculate ¥our Current Monthly income

 

1. What ls your marital and filing status? Check one only.
n Not married. Fill out Column A, lines 2-11.
cl Marrled and your spouse ls filing with you. Fill out both Columns A and B, lines 2-11.
n Marrled and your spouse is NOT filing with you. You and your spouse are:
m Livlng in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

El Livlng separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

» \ %C“» \s\

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $_Q $__20_0@
3. Allmony and maintenance payments. Do not include payments from a spouse if
column B is titled in. $__ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not

 

filled in. Do not include payments you listed on line 3. $_0 $--_0-
5. Net income from operating a business, profession,
or farm
Gross receipts (before ali deductions) $__0 $__0
Ordinary and necessary operating expenses - $ 0 - $ 0
Copy

Net monthly income fromabusiness, profession, or farm $ 0 $ here.) $ 0 $ 0

  

6. Net income from rental and other real property g ,, ,
Gross receipts (before all deductions) _

Ordinary and necessary operating expenses

 

Net monthly income from rental or other real property $

7. interest, dividends, and royalties $ 0 $

 

 

 

Ofiiciai Form 122A-1 Chapter 1 Statement of Your Current Monthly income page 1

 

 

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 44 of 61

Debtor 1 Chl'isfille Marie Layfield Case number irmwnl
Flnt Name Middle Name Last Name

 

8. Unemployment compensation

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you $
For your spouse $

 

 

9. Penslon or retirement income. Do not include any amount received that was a

benth under the Social Security Act. $_____0_ $_____0

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

0 0 $ 0 $_0
0 0 $__ $
Total amounts from separate pages, if any. + $ + $
11. Caiculate your total current monthly income. Add lines 2 through 10 for each + _
column. Then add the total for Column A to the total for Column B. $ 0 $ 2000 ° $ 2000
Total current
monthly income

Dotermlno Whothor the Means Test Applies to You

 

12. Caiculate your current monthly income for the year. Foilow these steps:

12a. Copy your total current monthly income from line 11. copy line 11 here')

Mu|tiply by 12 (the number of months in a year). X 12

 

12b. The result is your annual income for this part of the form. 12b. $_Z‘WQ

13. Caiculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. DELAWARE

Fill in the number of people in your household 3

 

 

 

 

 

Fill in the median family income for your state and size of household. 13. $_l’_§_45_

To find a list of applicable median income amounts, go online using the link specihed in the separate
instructions for this fonn. This list may also be available at the bankruptcy clerk’s office.

 

 

 

14. How do the lines compare?

14a- Line 12b is less than or equal to line 13. On the top of page 1. check box 1, There is no presumption of abuse.
Go to Part 3.

14b- Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here. l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x €/A/\ RVL/t/ €»~~ x

Signature of Debtor 1 Signature of Debtor 2
/ / V
Date 2 274 /L( (r Date
MM/DD /YYYY MMlDD l¥YYY

lf you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and me it with this form.

 

 

 

Ofiiciai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 45 of 61

Fill in this information to identify your case:

Citristine Marie Layfield

Debtor 1
Flrsl Name Mldde Name Laet Name

Debtor 2
(Spouse, if fl|ing) Flrsi Name Mldde Name Last Name

of DELAWARE

 

United States Bankn.lptcy Court for the: District

Case number
(if known)

 

El cheek ir this is an amended filing

 

 

Ofiiciai Form 122A-1Supp

Statement of Exemption from Presumptlon of Abuse Under § 707(b)(2) 12115

File this supplement together with Chapter 7 Statement of Your Current Montth Income (Oi‘ficia| Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. if two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is

required by 11 u.s.c. § 'rorib)(z)(c).

identify the Kind of Debts You Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for

individuals Filing for Bankruptcy (Ofticial Form 101 ).

l';] No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

Yes. Go to Part 2.

Determlno Whether Milltary Service Provislons Apply to ¥ou

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

No. Go to line 3.

Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).

l:l No. Go to line 3.

n Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption ofabuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1,

3. Are you or have you been a Reservist or member of the Natlonal Guard?
No. Complete Form 122A-1. Do not submit this supplement

Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101 (d)(1 ); 32 U.S.C. § 901(1).

n No. Complete Form 122A-1. Do not submit this supplement

El Yes. Check any one of tfte following categories that applies:

Cl lwas called to active duty after September 11, 2001, for at least
90 days and remain on active duty.

Cl l was called to active duty after September 11, 2001 , for at least
90 days and was released from active duty on ,
which is fewer than 540 days before l file this bankruptcy case.

l:l l am performing a homeland defense actile for at least 90 days.

Cl l performed a homeland defense activity for at least 90 days,
ending on , which is fewer than 540 days
before l file this bankruptcy case.

 

 

 

 

 

Ofiiciai Form 122A-1Supp Statement of Exemption from Presumptlon of Abuse Under § 707(b)(2)

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 46 of 61

Fill in this information to identify your case:

Debtor1 christine Marie Layrietd

F|ral Name Mldde Name Last Name

 

Debtor 2
(Spol.lse, if filing) Flrlt Name Mldde Name Last Name

 

united states Bankruptcy court for the: District of DELAWARE

Case number _ _ _
(if known) El Check rf this rs an

amended filing

 

 

 

Ochia| Form 107
Statement of Financial Affairs for lndividuals Fi|ing for Bankruptcy 04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space ls needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (lf known). Answer every question.

lee Detalls About Your Marltal Status and Where You leed Before

 

1. What ls your current marital status?

married
-Not married

2. Durlng the last 3 years, have you lived anywhere other than where you live now?

-No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

\\\§\

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Same as Debtor 1 n Same as Debtor 1
Vila Josefina Costa Ric From J`me 2017 me
N be St t tr
um r ree T° March 2018 Number S eet T°
Tamarindo
City State ZlP Code City State ZlP Code
n Same as Debtor1 n Same as Debtor 1
31381 Trigo Trail
From Feb 2015 From
Number Street Number Street
To June 2017 To
Cota De Caza 92679
City State ZlP Code City State ZiF Code

3. Wlthln the last 8 years, did you ever live with a spouse or legal equivalent ln a community property state or territory? (Communify property
states and territories include Arizona, Ca|ifomial ldaho. Louisiana, Nevada, New Mexioo, Puerto Rico, Texas, Washington, and Wisconsin.)

-No

-Yes. Make sure you tiii out sehedu/e H.~ Your cedebtors (ofticiai Form 106H).

 

 

 

m£xplaln the Sources of Your Income

Ofiiciai Form 107 Statement of Flnanclal Affalrs for individuals Filing for Bankruptcy page 1

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 47 of 61

Debtor 1 Chl`istine Marie Layfield Case number (irk»owni

 

 

Flrst Name Mlddle Name Last Name

 

b 4. D|d you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

riNo

Yes. Fiii in the detaiie.

 

 

 

 

 

From .|anuary1 of current year until m :V°BQ°S' °‘t’_mmissi°"‘°” $ 0 cl :V°ag°s' °‘t’.'""‘issi°"$' $ 0
the date you filed for bankruptcy: nuses’ 'ps ___ nuses’ 'ps
n Operating a business n Operating a business
F°r last calendar year. n Wages. commissions, n Wages. commissions,
` bonuses, tips $ 0 bcnuses, tips $ 0
(January 1 to De°ember 31, __) n Operating a business m Operating a business
F°r the calendar year before that n Wagesl commissions, n Wages, commissions,
bonuses. tips $ 0 bonuses, tips $ o
(January 1 to December 31, ______) n Operating a business a Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
|nciude income regardless of whether that income is taxable. Examp|es of other income are alimony; child support; Social Security.
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

-No

.Yee. Fiii in the detaiie.

 

 

 

 

 

 

 

 

From January1 of current year until _ $_°___ ____ $ 0
the date you filed for bankruptcy: $ $
For last calendar year: $ ° $ 0
(January 1 to December 31, ) $ $
YYYY
$
For the calendar year before that: $ 0 $ 0

 

(January 1 to December 31, )
YYYY

 

 

 

 

 

Ofiiciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 48 of 61

Debtor 1 Chl'istille Marie Layneld Case number (irknowm

 

 

Fini Name Mlddle Name Last Name

List certain Payments You Made Bofore You Flled for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
No. Nelther Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
"incurred by an individual primarily for a personal, family, or household purpose.’l
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or mcre?

Cl Ne. cote line 7.

El Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and aiimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

No. Go to line 7.

Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
Creditors Name n M°"gag°
0 n Car
Number Street n Credit card
cl Loan repayment
n Supp|iers cr vendors
city state zip cede Cl other
$ $ n Mortgage
Creditor‘s Name
n Car
Number Street n Credit card
n Loan repayment
a Supp|iers or vendors
city state er code n Other
$ $ n Mortgage
Creditor‘s Name
n Car
Number street El credit card
n Loan repayment
n Suppliers cr vendors
city state zlP code n O*h°'

 

 

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 3

 

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 49 of 61

 

Debtor 1 Chl'iSfille Marie Layfield Case number (irirriown)

Firet Name Mldde Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

lnsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,

such as child support and alimony.

mNo

E Yes. List all payments to an insider.

 

insiders Name

 

Number Street

 

 

City State ZlP Code

 

 

insiders Name

 

Number Street

 

 

City State ZlP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an lns|der?
include payments on debts guaranteed or cosigned by an insider.

-No

l:l Yes. List all payments that benehted an insider.

 

 

 

 

 

 

 

 

insiders Name $ $
Number Street
City State ZlP Code

$ $
insiders Name

 

Number Street

 

 

 

 

City State ZlP Code

 

 

 

Ofiiciai Form 107 Statement of Flnanclal Affairs for individuals Filing for Bankruptcy page 4

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 50 of 61

Debtor 1 christine Marie Layneid

Flnt Name Middle Name Last fhrne

Case number (ifknown)

 

identify Legal Actlons, Repossesslons, and Foreclosures

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsult, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support cr custody modifications,
and contract disputes.

-No

-Yes. Fiii in the details

 

 

 

 

 

 

 

 

 

 

Case title Court Name n Pending
n On appeal
Number street n Concluded
Case number
City state zlP code
Casetitle_________ Court Name n Pe"d'ng
n On appeal
Number street n Concluded
Case number
city State zlP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check all that apply and fill in the details below.

m No. Gotoline11.
Yes. Fill in the information below.

 

Creditors Name

 

Number Street

 

Property was repossessed.
Property was foreclosed.
Property was garnished.
Property was attached seized, or |evied.

\

 

 

El
El
El
El

City State ZlP Code

 

    

 

 

Creditors Name

 

 

 

Number Street
Cl Property was repossessed.
cl Property was foreclosed
city State zlP Code l:l Property was garnished.
E] Property was attached, seized, or levied.

 

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 5

 

i_i_____*____`_’_____
Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 51 of 61

Debtor 1 Christine Marie Layfieid

Case number (ilknown)
Flret Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

iii No

El Yes. Fill in the details

 

Creditors Name

 

 

Number Street

 

 

 

 

 

City State ZlP Code Last 4 digits of account number: XXXX-_

12. Within 1 year before you filed for bankmptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official? l

[_';i No
cl Yes

List Cortaln Glfts and Contrlbutlons

13.Wlthln 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
iii No

|:l Yes. Fill in the details for each giit.

,,~,

    

 

 

 

 

 

 

$
Person to Whom You Gave the Gift

$
Number Street
City State ZlP Code
Person’s relationship to you

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person to Whom You Gave the Gifl $
$
Number Street
city state zlP code
Person’s relationship to you
Ochial Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 6

 

 

_'___W

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 52 of 61

Debtor 1 Chl'istine Marie Layfield Case number (irknewnl

 

 

 

Flnt Name Middle Name Last Name

14.Wlthln 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charlty?

MNO

n Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

 

 

$
Charlty's Name

!

s
Number Street §
City State ZlP Code l

 

List ¢ertaln Lossos

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, flre, other
dlsaster, or gambling?

INo
-Yes Fill in the details

ssi

   

 

 

 

 

List certain Payments or Transfors

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

l-iNo

Yes. Fill in the details

 

Person Who Was Paid

 

Number Street

 

 

 

 

 

City State ZlP Code

i
l
§
§

 

Emall or website address

 

 

Person Who Made the Payment, if Not You

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 7

 

 

 

Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 53 of 61

Debtor 1 Chl'istine Marie Layfield Case number (irir»m)

 

Flrst Name Middle Name Last fhme

 

 

 

Person Who Wes Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

['J No
El Yes. Fill in the details

 

Person Who Was Paid

 

 

Number Street

 

 

City State ZlP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statementl

-No

-Yes Fill in the details

 

 

Person Who Received Transfer

 

Number Street

 

 

city state zlP code

 

person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZlP Code

 

Person‘s relationship to you

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 8

 

 

?________
Case 18-12815-BLS Doc 1 Filed 12/14/18 Page 54 of 61

Debtor 1 Chl`istine Marie Layneld Case number (lrimewni
Hrst Name Middle Name Last Name

 

l 19.Wlth|n 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

-No

Ci Yes. Fill in the details

Name of trust

 

 

 

 

 

 

Part 8: List certain Flnanclal Accounh, lnstrumon¢s, Safo Doposlt Boxas, and image Unlts

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your beneflt,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposlt; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

-No

.Yeo. Fill in the details

 

 

Name of Flnanclal institution

XXXX- a Checklng $

 

Number Street a Savings
n Money market

 

n Brokerage
n Other

 

Clty State ZlP Code

 

XXXX- n Checklng $

Name cf Flnanclal institution
n Savings

 

Number Street ‘ n Money market
a Brokerage

 

n other

 

city state zlP code

21. Do you now havel or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

-No

Yes. Flll ln the details

 

 

 

 

 

 

 

 

 

 

 

Norno er Flnanclal institution mm n Yes
Number street Number street
city state zlP code
city state zlP code
Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 9

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 55 of 61

Debtor 1 Chl`iStine Marie Layfield Case number (ltlmm)
First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

-No

|'.'i vee. Flii in the details

 

Name of Storage Faclllty Name

 

Number Street Number Street

 

cityst¢te zlP code

 

C§y State Zii‘mggg~e

 

 

n Yes

 

mldentify Property You lloid or Control for tomeono lisa

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
@ No
Yes. Fill in the detelis.

 

owner’s Name

 

 

Number Street

 

 

 

City State ZlP Code

 

 

City State ZlP Code

m Clv. mut About lllvlrol\lll.llhl ll\fol'l\\luoll

 

For the purpose of Part 10, the following definitions apply:

l Envlronmental law means any federal, state, or local statute or regulation concerning poilution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

l Slte means any location, facility, or property as defined under any environmental iaw, whether you now own, operate, or
utilize lt or used to own, operate, or utilize it, including disposal sites.

l Hazardous materlal means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poliutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any govemmentai unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

-No

n Yes. Fill in the deteils.

 

 

 

 

 

 

Name of sits Govemmontal unit
Number Street Number Street

City State ZIF Code
City State ZlP Code

 

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 10

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 56 of 61

Debtor 1 Christine Marie Layfield Case number (ifkmwn)
Flrst Name Mlddle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous materiai?

il No

|J Yes. Fill in the detaile.

 

 

 

 

 

 

Name of site Govommental unit §
l
Number Street Number Street
City State ZlP Code
City State ZlP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

fm No

El Yes. Flii in the detalie.

 

 

 

 

Case title n
W_-__ Fend|"!
_ a 0n appeal
Number Street n Concluded
c“° "“'“v°' city state zlP cede

 

dive Dotalie About ¥our Business or Connoctions to Any Business

 

21. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An officer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.
-Yee. check all that apply above and till in th

     

below f
§ , \\\\s

  

 

 

Number Street

 

 

From To

 

City State ZlP Code

 

Business Name

 

Number Street

 

 

From To

 

 

 

 

City State ZlP Code

 

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 11

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 57 of 61

Debtor1 Chl`istine Marie Layfield Case number (ifkmwni
Flrst Name Mlddle Name Last Name

 

 

 

 

 

Number Street

 

  

 

city state zii= cede 1

 

 

zs. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

-No

El vee. Fill in the details below.

 

 

Name m

 

Number Street

 

 

City State ZlP Code

l have read the answers on this Statement of Flnanclal Affalrs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

X @/'/l’/lQ\A/l/u x

V
Signature of Debfo/r 1 Signature of Debtor 2

Date l g ¢/(L(/(v Date
Did you attach additional pages to Your Statement of Flnanclal Affalrs for Indivlduals Filing for Bankruptcy (Official Forrn 107)?
Fli No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
Cl No

n Yes. Name of person . Attach the Bankruptcy Petltion Preparer’s Notice,
Declaration, and Signature (Ofiicia| Form 119).

 

 

 

Ofiiciai Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 12

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 58 of 61

Fill in this information to identify your case:

Christine Marie Layfield

Firxt Name Middle Name Laai Name

Debtor 1

 

Debtor 2
(Spouse, iffillng) FiretNams Last Name

DELAWARE

 

United States Bankruptcy Court for the: District of

Case number n Check if this is an
(""“°’““) amended filing

 

 

 

 

Ofiiciai Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual Hling under chapter 7, you must fill out this form lf:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the forrn.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the fonn.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. 0n tire top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Clalms Secured by Property (Ofiicial Form 106D), fill in the
information below.

    

~m

 

g;:i;l_°r'$ James Layfield murrender the property, 0
: _ metain the properly and redeem it. . es
:r:;;r'r?;'°n of Wetain the property and enter into a
Reaffimiatian Agreement.

securing debt:
metain the property and [exp|ain]:

Raw Land

Creditor's .Surrender the property. E:|/O

name:
Retain the property and redeem it.
Retain the property and enter into a

 

 

Description of
Property

 

 

 

 

 

 

 

 

 

 

securing debt Reafrirmation Agreement.
Retain the property and [exp|ain]:
Credit°"$ Surrender the property. No
name:
_ _ m Retain the property and redeem it. es
:;;:n:;mn of m Retain the property and enter into a
securing debt: Reaffinnation Agreement.
* -Retain the property and [exp|ain]:
Carenditor“s Surrender the property. No
n e:
_ _ m Retain the property and redeem it. es
E;;‘:'Slon of m Retain the property and enter into a
securing debt: Reaffinnation Agreement.
m Retain the property and [exp|ain]:
Ofiiciai Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 1

Debtor 1

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 59 of 61

Christine Marie Layfieid

Flnt Name Midde Name Last Name

Case number (lfknowni

 

List Your Unexpired Personai Property Leases

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officlal Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume lt. 11 U.S.C. § 365(p)(2).
Lessor‘s name: mo
Description of leased lakes
property:
Lessor‘s name: mo
Description of leased mm es
property:
Lessor’s name: mo
Description of leased MYSS
Propve
Lessor’s name: -N°
ll:ilves
Description of leased
property?
Lessor’s name: n}lo
ll:l'.lves
Description of leased
Proper
Lessor‘s name: -N°
i Yes
Description of leased
propve
Lessor‘s name: mo
likes
Description of leased
Propve

 

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

Signature of Debtor 1 Signature of Debtor 2
Date ‘[¢/(E[ /LV Date
MM/DD/wYY MM/Dn/Yvw_
Ofiiciai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

_`;______

 

United States Bankruptcy Court
District Of DELAWARE

IN RE. Layfield, Christine

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Date: {Z/[L{ /{V /DAM/l/) {"7%@ U//

Debtor

 

Joint Debtor

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 60 of 61

l

l

 

 

 

Case 18-12815-BLS DOC 1 Filed 12/14/18 Page 61 of 61

Elevation Tax Group
8817 S. Redwood Suite 82
West Jordan UT 84088

Franchise Tax Board
Personal Bankruptcy Ms A340
Po Box 2952

Sacramento CA 95812

Internal Revenue Service
P.o. Box 7346
Philadelphia PA 19101

James Layfield
30086 Millsboro Highway
Millsboro DE 19966

Santa Margarita Water District
26111 Antonio parkway
Rancho Santa Margarita CA 92694

Sealand
P.o. Box 744448
Atlanta GA 30384

Usaa Federal Savings Bank
10750 Mcdermott Freeway
San Antonio TX 78288

Wells Fargo Bank N.a.
P.o. Box 51193
Los Angeles CA 90051

